DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 1 December 2020 is hereby acknowledged. Claims 1, 2, 4, and 6-18 as amended are pending. All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
New grounds of rejection set forth below are not all necessitated by applicant’s amendment filed on 1 December 2020. In particular, new rejections based on Yoshida disclosing alicyclic epoxy resins are set forth. For this reason, the present action is properly made non-final.

Claim Rejections - 35 USC § 112
Claims 2 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the epoxy compound has at least bifunctionality or more. Since claim 1 has defined the epoxy compound as comprising two compounds, it is unclear whether the requirement of bifunctionality applies to the linear or branched aliphatic epoxy, the alicyclic epoxy, or to both.
Claim 6 recites the epoxy compound has an epoxy equivalent of 50 to 350 g/eq. It is unclear whether this equivalent weight applies to the aliphatic epoxy compound, the alicyclic epoxy compound, to both compounds, or to the weighted average of the two epoxy compounds recited in claim 1.

Claim Rejections - 35 USC § 103
Claim(s) 1, 2, 4, 8, 9, 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0027342 (“Yoshida”) as evidenced by US 2013/0090407 (“Carter”). 
As to claims 1 and 4, Yoshida teaches a composition that may be used for encapsulating (para. 0149). Examples 4 and 5, Table 1, of Yoshida contains 30 parts of PB3600, an epoxy compound (para. 0187), 30 parts of OXT-213, an oxetane compound (para. 0191), 40 parts of vinyl ether compound B-1 or B-2, respectively, and 5 parts of Irgacure 250. The vinyl ether compounds B-1 and B-2 are alicyclic epoxy compounds (paras. 0183, 0184, structure shown at paras. 0165, 0168), having a 6-membered ring, which is within the range of claim 4.  Yoshida teaches PB 3600 is epoxidized polybutadiene (para. 0187), where Yoshida shows such structure as formula (10) of para. 0089, which is a linear aliphatic compound.  As evidenced by Carter, para. 0046, Irgacure 250 is an iodonium salt photoinitiator. The Office calculates that examples 4 and 5 contain 75 parts of linear aliphatic epoxy to 100 parts of alicyclic epoxy compound. 
Examples 4 and 5 of Yoshida differ from the claims because the oxetane compound is present in amount of approximately 43 parts per 100 parts of epoxy resins, which is outside the recited range. However, the broader specification of Yoshida teaches that the oxetane may be contained in a preferable range of 10 to 70 weight percent (para. 102), to provide post heating bendability, while providing speed in curing and strength. Which provides for up to 233 parts per 100 parts of epoxy compound, which overlaps the recited range. As such, it would be an obvious modification of the composition of Yoshida, including amounts of oxetane, including in the recited range, to provide bendability while providing curability and strength.
As to claim 2, Yoshida teaches PB-3600, which by the formula provided at para. 0089, includes compounds having multiple epoxy groups, and is therefore obvious over Yoshida.

	As to claim 9, Yoshida teaches 5 parts Irgacure 250 to a total of 70 parts epoxy compound, or approximately 7 parts per 100 parts of epoxy compound.
	As to claim 14, Yoshida teaches a solventless composition.

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0027342 (“Yoshida”) as evidenced by US 2013/0090407 (“Carter”) as applied to claim 1, further as evidenced by Daicel Epolead PB3600 Product Data Sheet.
As to claim 6, the B1 and B2 compound are calculated to each have an epoxy equivalent weight of 168 and 252 g/eq, respectively. Moreover, as evidenced by Daicel, PB3600 has an epoxy equivalent weight of 193 g/eq. As such, each of the epoxy compounds taught by Yoshida have epoxy equivalent weight in the recited range.

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0027342 (“Yoshida”) as evidenced by US 2013/0090407 (“Carter”) as applied to claim 1, further as evidenced by Scifinder Properties of CAS 483303-25-9 (2020).
As to claim 7, examples 4 and 5, Yoshida teach OXT-213, which as evidenced by Scifinder, has an expected boiling point of 265 degrees C, which is within the recited range.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0027342 (“Yoshida”) in view of JP 2014-225380 A (“Sekisui”) as evidenced by US 2013/0090407 (“Carter”).
The discussion of Yoshida with respect to claim 1 is incorporated by reference. 
.

Claims 1, 8, 10-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2005-008760 A (“Takabayashi”).
JP 2005-008760 A was made of record with applicant’s IDS dated 5 June 2019. A partial machine translation of JP 2005-008760 A is enclosed with this action.
As to claim 1, Takabayashi teaches a curable composition containing oxetane compounds and epoxy compounds. As an example, Table 2 of Takabayashi teaches compositions having O-1, an oxetane compound, E-2 and E-4 epoxy compounds such that the oxetane is present in 77 parts per 100 parts by weight of epoxy resin, which is within the recited range. Takabayashi teaches the composition further includes photoacid generator P-1 as an initiator (Table 2, para. 0111). While Takabayashi does not 
Takabayashi does not teach that the ink is an encapsulating composition. However, this is interpreted as an intended use. Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). In this case, Takabayashi suggests the same composition, which is presumed capable of the intended use.
Takabayashi teaches epoxy E-2 Celloxide 2021P, which is described as alicyclic, thus cyclic structure. Takabayashi teaches E-4, an epoxidized linseed oil, an epoxidized fatty acid, which is a linear aliphatic compound.
Takabayashi, table 2, differs from the claim because it teaches examples having 10 parts of E-4, a fatty acid, thus aliphatic epoxy, to 35 parts of E-2 alicyclic epoxy, or 29 parts of linear or branched aliphatic compound to 100 parts of cyclic epoxy, which is outside the recited range. However, Takabayashi teaches that the amount of epoxidized fatty acid (linear aliphatic epoxy) may be up to 20 % (claim 1), or up to 57 parts per 100 parts of alicyclic epoxy, within the recited range, so as to solve wrinkling problems without destroying the strength of the hardened composition (para. 0030).
As such, it would be obvious to a person of ordinary skill in the art to modify the compositions of Takabayashi, including using iodonium salts, as Takabayashi teaches that such salts are an obvious substitution as a photoacid generator, further modifying the amount of linear aliphatic epoxy, including within the recited range, to solve environmental issues and improve wrinkling.
As to claim 8, Takabayashi, Table 2, teaches examples with oxetane O-1, OXT-221, di[1-ethyl-(3-oxetanyl)methyl]ether, having a molecular weight of 230 g/mol, which is within the recited range.

	As to claim 11, Takabayashi teaches the surfactant includes F-2, a perfluoroalkyl group containing ethylene oxide adduct, which has ethylene oxide, a polar group (para. 0111).
	As to claim 12, Takabayashi teaches the surfactants F-1 and F-2 containing fluorine (para. 0111).
	As to claim 13, examples of Takabayashi teaches 0.04 parts of surfactants F-1 and F-2 to 45 parts of epoxy compounds E-2 and E-4, or 0.09 parts per 100 parts of epoxy compound, which is within the recited range.
	As to claim 15, Takabayashi teaches viscosity of the composition at 25 degrees C ranging up to 50 mPa s (cP) (para. 0062) which is the same range as recited. While Takabayashi is silent as to the torque and shear rate of the measurement, given that the compositions are of the same materials as recited, it is reasonable to expect that such compositions made within the recited viscosity range and having the same composition would also have the same viscosity under the recited conditions.

Claims 2, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2005-008760 A (“Takabayashi”) as applied to claim 1, further as evidenced by US 2005/0020717 (“Sasa”).
As to claims 2, 4, and 6, Takabayashi teaches epoxy resin E-2 being Celloxide 2021P (para. 0111, table 2). Sasa, para. 0116, evidences that Celloxide 2021P has the structure

    PNG
    media_image1.png
    102
    232
    media_image1.png
    Greyscale
such that the epoxy compound is bifunctional as required by claim 2, has a cyclic structure having 6 constituent atoms as required by claim 4, and is calculated to have an epoxy equivalent of approximately 126 g/eq, which is within the recited range.

7 is  rejected under 35 U.S.C. 103 as being unpatentable over JP 2005-008760 A (“Takabayashi”) as applied to claim 1, further as evidenced by JP 2016-040365 A (“Shichiri”).
	As to claim 7, Takabayashi teaches compositions having O-1 that is OXT-221, which as evidenced by Shichiri, para. 0098, has a boiling point of 270 degrees C, which is within the recited range.

Response to Arguments
While new grounds of rejection are set forth above, the following discussion is given in response to those arguments of applicants that still apply to references or rejections over references that are being carried over from the preceding action. Arguments pertaining to any reference or rejection not being carried over are rendered moot and need not be addressed.
Applicant's arguments filed 1 December 2020 have been fully considered but they are not persuasive. 
1.	Applicant’s arguments concerning the rejections over Yoshida. On review, it is found that certain disclosures of Yoshida disclose combinations of alicyclic and linear aliphatic epoxies. For this reason, new rejections have been set forth regarding Yoshida.
2.	Applicant’s arguments concerning Takabayashi are not persuasive, because while Takabayashi does not exemplify the recited ratio of aliphatic to alicyclic epoxy, it teaches that the amount of such fatty acid epoxy can be increased for environmental and anti-wrinkling reasons. As such, the rejections are maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888.  The examiner can normally be reached on Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KREGG T BROOKS/Primary Examiner, Art Unit 1764